UN|TED STATES D|STR|CT COURT
EASTERN D|STR|CT OF MlCH|GAN
SOUTHERN D|V|SlON
CHR|STOPHER BLANN,
Petitioner,
Case No. 2:19-cv-11164
v. Honorab|e Nancy G. Edmunds
United States District Court Judge
SHERMAN CAMPBELL,

Respondent,
/

OP|N|ON AND ORDER: (1) SUMMAR|L¥ DENYlNG THE PET|T|ON FOR WRIT OF
HABEAS CORPUS, (2) DECL|N|NG TO lSSUE A CERT|F|CATE OF
APPEALAB|L|TY, AND (3) DENYlNG LEAVE TO APPEAL IN FORMA PAUPERIS

Christopher B|ann, (“Petitioner”)l incarcerated at the Gus Harrison Correctiona|
Faci|ity in Adrian, Michigan, seeks the issuance of a writ of habeas corpus pursuant to 28
U.S.C. § 2254. |n his pro se application, petitioner challenges his sentence for assaulting
a prison employee. For the reasons that follow, the petition for writ of habeas corpus is

SUMMAR|LY DEN|ED W|TH PREJUD|CE.

l. BACKGROUND

Petitioner pleaded guilty to assaulting a prison employee and was sentenced to

three to ten years in prison.

Petitioner’s conviction and sentence were aermed on appeal People v. Blann, No.

342435 (Mich.Ct.App. Mar. 26, 2018); leave den. 503 Mich. 887 (Mich. 2018).
Petitioner seeks a writ of habeas corpus on the following ground:

The trial court failed to impose a sentence that is proportionate to the
defendant’s circumstances and the circumstances of the offense, he is
therefore entitled to resentencing

ll. Standard of Review

28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death
Pena|ty Act of 1996 (AEDPA), imposes the following standard of review for habeas cases:

An application for a writ of habeas corpus on behalf of a person in custody

pursuant to the judgment of a State court shall not be granted with respect

to any claim that was adjudicated on the merits in State court proceedings

unless the adjudication of the claim-

(1) resulted in a decision that was contrary to, or involved
an unreasonable application of, clearly established
Federa| law, as determined by the Supreme Court of the
United States; or

(2) resulted in a decision that was based on an
unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.

A decision of a state court is “contrary to" clearly established federal law if the state
court arrives at a conclusion opposite to that reached by the Supreme Court on a question
of law or if the state court decides a case differently than the Supreme Court has on a set
of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000). An
“unreasonable application” occurs when “a state court decision unreasonably applies the
law of [the Supreme Court] to the facts of a prisoner’s case." Id. at 409. A federal habeas
court may not “issue the writ simply because that court concludes in its independent
judgment that the relevant state-court decision applied clearly established federal law
erroneously or incorrectly.” ld. at 410-11. “[A] state court’s determination that a claim
lacks merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’
on the correctness of the state court’s decision.” Harn'ngton v. Richter, 562 U.S. 86, 101
(2011)(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

The Michigan Court of Appeals denied petitioner’s application for leave to appeal

on petitioner’s direct appeal in a form order “for lack of merit in the grounds presented.”

The Michigan Supreme Court subsequently denied the petitioner leave to appeal in a
standard form order without any extended discussion. Determining whether a state
court’s decision resulted from an unreasonable legal or factual conclusion, as would
warrant federal habeas relief, does not require that there be an opinion from the state
court that explains the state court’s reasoning. Harrington, 562 U.S. at 98. “Where a state
court’s decision is unaccompanied by an explanation, the habeas petitioner’s burden still
must be met by showing there was no reasonable basis for the state court to deny relief."
ld. ln fact, when a habeas petitioner has presented a federal claim to a state court and
that state court has denied relief, “it may be presumed that the state court adjudicated the
claim on the merits in the absence of any indication or state-law procedural principles to
the contrary.” ld. at 99. That presumption may be overcome only when there is a reason
to think that some other explanation for the state court’s decision is more likely. ld. at 99-

100.

|n the present case, the AEDPA deferential standard of review applies where the
Michigan Court of Appeals rejected petitioner’s appeal “for lack of merit in the grounds
presented" and the Michigan Supreme Court subsequently denied leave to appeal in a
standard form order, because these orders amounted to a decision on the merits. See

Werth V. Bel/, 692 F. 3d 486, 492-94 (6th Cir. 2012).

|n addition, a petition for a writ of habeas corpus must allege facts that establish a
cause of action under federal law or it may summarily be dismissed See Perez v.
Hemingway, 157 F. Supp. 2d 790, 796 (E.D. Mich. 2001). Federal courts shall also
dismiss any habeas petition that is legally insufficient on its face. See McFar/and v. Scott,

512 U.S. 849, 856 (1994). A federal district court is authorized to summarily dismiss a

3

habeas corpus petition if it plainly appears from the face of the petition or the exhibits that
are attached to it that the petitioner is not entitled to federal habeas relief. See Crump v.
Lafler, 657 F.3d 393, 396, n. 2 (6th Cir. 2011); Carson v. Burke, 178 F.3d 434, 436 (6th
Cir. 1999); Rules Governing § 2254 Cases, Rule 4, 28 U.S.C. fo|l. § 2254. The Sixth
Circuit, indicated a long time ago that they “disapprove the practice of issuing a show
cause order [to the respondent] until after the District Court first has made a careful
examination of the petition.” Allen v. Pen°ni, 424 F.3d 134, 140 (6th Cir. 1970). A district
court therefore shall screen out any habeas corpus petition which is meritless on its face.
ld. at 141. No return to a habeas petition is necessary when the petition is frivolous, or
obviously lacks merit, or where the necessary facts can be determined from the petition

itself without consideration of a return by the state. ld.

After undertaking the review required by Rule 4, this Court concludes, for reasons
stated in greater detail below, that petitioner’s sentencing claim does not entitle him to
habeas relief, such that the petition must be summarily denied. See Mclntosh v. Booker,

300 F. Supp. 2d 498, 499 (E.D. Mich. 2004).
ll|. Discussion

Petitioner claims that his sentence is disproportionate to the offense and to the

oHenden

A habeas petitioner who attacks the severity of a prison sentence on Eight
Amendment grounds faces a formidable challenge He or she may obtain relief only if
the state court decision contravened or misapplied “clearly established” Supreme Court

precedent However, the Supreme Court has acknowledged “that our precedents in this

area [the Eighth Amendment] have not been a model of clarity.” Lockyer v. Andrade, 538
U.S. 63, 72 (2003). “lndeed, in determining whether a particular sentence for a term of
years can violate the Eighth Amendment, we have not established a clear or consistent
path for courts to follow." ld. Thus, the Supreme Court declared that the general
applicability of the proportionality standard to term-of-years sentences was clearly
established, but confessed to a lack of clarity as to the factors lower courts should
consider in making that determination ld. The Supreme Court concluded that “the only
relevant clearly established law amenable to the ‘contrary to’ or ‘unreasonable application
of’ framework is the gross disproportionality principle, the precise contours of which are
unclear, applicable only in the ‘exceedingly rare’ and ‘extreme’ case.” ld.

ln Lockyer, the Supreme Court reversed the Ninth Circuit’s grant of a writ of habeas
corpus on the ground that two twenty-five-year-to-life sentences imposed under
California's “three strikes” law, where the triggering felony was the theft of $ 150 worth of
video tapesl violated the Crue| and Unusual Punishment Clause of the Eighth
Amendment. The Supreme Court noted that the “thicket” created by its jurisprudence
consisted primarily of its decisions in Solem v. Helm, 463 US. 277 (1983), Harme/in v.
Michigan, 501 U.S. 957 (1991), and Rummel v. Estelle, 445 U.S. 263 (1980). The
California state court in Andrade’s case indicated that the proportionality rule enunciated
in Solem was cast into doubt by Harmelin, and proceeded to analyze Andrade’s sentence
under the approach taken in Rummel, where the Supreme Court rejected a claim that a
life sentence imposed under Texas’ recidivist statute was grossly disproportionate to the
theft felonies that formed the predicate for the sentence. The California court concluded

that Andrade’s sentence was not disproportionate The Supreme Court held that this

decision was not contrary to or an objectively unreasonable application of federal law that

was clearly established by the Supreme Court. Lockyer, 538 U.S. at 72-77.

A plurality of the Supreme Court held that the Eighth Amendment does not require
strict proportionality between the crime and sentence. Harmelin, 501 U.S. at 965. As the
Supreme Court noted in Lockyer, after Harmelin there is a general consensus that the
Cruel and Unusual Punishment Clause of the Eighth Amendment forbids only an extreme
disparity between crime and sentence, that is, sentences that are “grossly
disproportionate" to the crime. ld. at 1001 (Kennedy, J., concurring); Coleman v. Mitche/l,
268 F. 3d 417, 453 (6th Cir. 2001)(citing Coker v. Georgia, 433 U.S. 584, 592 (1977));

United States v. Hopper, 941 F. 2d 419, 422 (6th Cir. 1991)).

“Outside the context of capital punishmentl successful challenges to the
proportionality of particular sentences have been exceedingly rare.” Rummel, 445 U.S. at
272. Rummel was convicted of obtaining $ 120.75 by false pretenses, a crime punishable
by at least two years, but not more than ten years in prison. He was sentenced as a
recidivist to life imprisonment with the possibility of parole. His two prior felonies consisted
of fraudulent use of a credit card to obtain $ 80 worth of goods and services, a felony
punishable by two to ten years in prison; and passing a forged check for $ 28.36, a crime
punishable by two to five years in prison. The Supreme Court held that Rummel’s life
sentence under the state recidivist statute did not constitute cruel and unusual
punishment ln Hannelin, the Supreme Court upheld a life sentence without the possibility
of parole for possession of more than 650 grams of cocaine for an offender with no prior

felony convictions

The Supreme Court overturned a life sentence in Solem, finding it to be
significantly disproportionate to He|m's crime and therefore prohibited by the Eighth
Amendment. However, He|m had been sentenced to life imprisonment without the
possibility of parole for uttering a “no account” check for $ 100, and his prior felonies also
were minor, nonviolent crimes. By contrast, the Supreme Court reaffirmed Rummel and
found constitutionally suchient a sentence of twenty-five years to life imposed upon a fifth

felony conviction. Ewing v. Califomia, 538 U.S. 11, 24-31 (2003).

ln the present case, petitioner’s sentence for assaulting a prison employee fell
within the maximum sentence set by state law, and “a sentence within the statutory
maximum set by statute generally does not constitute ‘crue| and unusual punishment.”’
United States v. Organek, 65 F. 3d 60, 62 (6th Cir. 1995)(citation omitted)(quoted with
approval in Austin v. Jackson, 213 F. 3d 298, 302 (6th Cir. 2000). “As long as the
sentence remains within the statutory limits, trial courts have historically been given wide
discretion in determining ‘the type and extent of punishment for convicted defendants.’"

Austin, 213 F. 3d at 301 (quoting Williams v. New York, 337 U.S. 241, 245 (1949)).

ln light of “the vagueness of the gross-disproportionality principle and the
admonition that the principle is “applicable only in the ‘exceedingly rare’ and ‘extreme’
case,” this Court concludes that the state courts did not unreasonably apply clearly
established law in rejecting petitioner’s proportionality c|aim. See Smi`th v. Howerton, 509

F. App’x. 476, 484 (6th Cir. 2012)(internal quotations omitted).
lV. A certificate of appealability.

Before Petitioner may appeal this decision, a certificate of appealability must issue.

See 28 U.S.C. § 2253(c)(1)(a); Fed. R.App. P. 22(b). A certificate of appealability may

7

issue “only if the applicant has made a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(0)(2). V\Ihen a court denies a habeas claim on the merits, the
substantial showing threshold is met if the petitioner demonstrates that reasonable jurists
would find the court’s assessment of the claim debatable or wrong. See Slack v.

McDanie/, 529 U.S. 473, 484-85 (2000).

For the reasons stated in this opinion, the Court will deny petitioner a certificate of
appealability because he has failed to make a substantial showing of the denial of a
federal constitutional right See Allen v. Sfovall, 156 F. Supp. 2d 791l 798 (E.D. Mich.
2001 ). The Court will also deny petitioner leave to appeal in forma pauperis, because the

appeal Wou|d be frivolous i'd.

V. ORDER

 

Based upon the foregoing, lT |S ORDERED that the petition for a writ of habeas
corpus is SUMMAR|LY DEN|ED W|TH PREJUDlCE.

|T lS FURTHER ORDERED That a certificate of appealability is DEN|ED.

|T |S FURTHER ORDERED that Petitioner will be DEN|ED leave to appeal in
forma pauperis

 

HON. N CV .EDMUNDS
UN|TED STATES D|STRICT JUDGE
Dated: 5"-/"/f

